[logo.jpg]
 
EMPLOYMENT AGREEMENT




THIS AGREEMENT is made as of the 6th day of December 2007.

 
BETWEEN:
Steve Purello
of the City of Lake Forest, Florida
(hereinafter referred to as the "Employee")


AND:

WORKSTREAM INC.,
a corporation incorporated under the laws of Canada
(hereinafter referred to as the "Employer")


WHEREAS:
 
The Employer wishes to employ the Employee and the Employee wishes to serve the
Employer upon the terms and subject to the conditions herein contained.


NOW THEREFORE in consideration of the premises and the mutual covenants herein
and other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged by each of the parties, the parties hereto covenant and
agree as follows:
 
1.
DEFINITIONS

In this agreement, unless the context otherwise specifies or requires, the
following terms shall have the following meanings:



 
1.1
"Agreement," "hereto," "herein," "hereof," "hereunder" and similar expressions
refer to this Agreement and not to any particular section or any particular
portion of this Agreement and includes all schedules attached to this Agreement;




 
1.2
“General Manager” shall mean the General Manager of Career Networks;




 
1.3
"Court" shall mean a Court of competent jurisdiction;

 

--------------------------------------------------------------------------------


 

 
1.4
"Parties" shall mean the Parties to this Agreement and "Party" shall mean one of
the Parties to this Agreement.



2.
EMPLOYMENT

 
2.1
The Employer agrees to employ the Employee and the Employee agrees to act as
General Manager or in such other employment as the Employer and the Employee may
from time to time agree and the Employee agrees to serve the Employer upon the
terms and subject to the conditions set out in this Agreement.




 
2.2
The Employee specifically undertakes and agrees with the Employer that he shall
be responsible for the following:




 
2.2.1
for fulfilling the title and role of the General Manager of the Employer; and




 
2.2.2
such other duties as may be reasonably required.



3.
TERM

 
3.1
The renewal terms of this Agreement shall be a period of one (1) year from the
date hereof. Unless written notice is given by either party at least ninety (90)
days before the end of the Term or any one (1) year extension thereof (each, a
“Renewal Term”), that they wish this Agreement to terminate at the end of the
Initial or respective Renewal Term, whichever may apply, this Agreement will be
automatically extended by successive Renewal Terms. Any references herein to the
“Term” shall include both the Initial Term and any and all Renewal Terms. In the
event that this notice is given by the Employer and not the employee, during the
initial term, such notice shall be deemed termination of Employee's employment
other than for cause and the Employee shall be entitled to the payments set
forth in section 10.1.3 hereof .



4.
REMUNERATION

 
4.1
In consideration of the Employee’s undertaking and the performance of the
obligations contained in this Agreement, the Employer shall, unless otherwise
agreed upon by all parties to this Agreement, pay and grant the following
remuneration to the Employee:




 
4.1.1
Base Salary. The Employee shall be entitled to receive a salary, not less than
$250,000.00 (U.S.) per year, effective January 1, 2008.





 
4.1.2
Bonus. In addition to the base salary specified in section 4.1.1 the Employee
shall be entitled to an aggregate annual bonus of up to $150,000.00 based on
agreed targeted goals from senior management. The Bonus will be calculated with
50% representing organic revenue goals; 40% represents contribution margin
goals; 10% timely completion of action items. See Schedule B Career Networks
Compensation Plan.




--------------------------------------------------------------------------------



 
4.1.3
Stock Options. In addition to the base salary outlined in section 4.1.1 the
Employee shall be granted a stock option to purchase 400,000 shares of common
stock of the Employer (the “Option Shares”) at a price that is the closing price
on the NASDAQ market on the date of the option grant. These options shall vest
immediately December 6, 2007.




 
4.1.4
Restricted Stock Units: In addition to the base salary outlined in section 4.1.1
the Employee shall be granted 100,000 Restricted Stock Units (the “RSU’s”).
These RSU’s shall vest immediately.



5.
BENEFITS

 
5.1
In consideration of the Employee’s undertaking and the performance of the
obligations contained in this Agreement, the Employer shall, unless otherwise
agreed upon by all parties to this Agreement, pay and grant the following
benefits to the Employee:




 
5.1.1
Paid Time Off. The Employee shall be entitled to paid time off of three
(3) weeks each calendar year. Such paid time off shall be used at times mutually
agreeable to the Employee and the Employer.




 
5.1.2
Other Benefits. The Employee shall be entitled to participate in all benefit
programs provided by Employer to its executives. The Employer shall pay for
single coverage premiums for the Employee for health and dental (if any)
insurance offered by the Employer.




 
5.1.3
Expenses. The Employer shall reimburse the Employee for all reasonable and
necessary business expenses, including but not limited to cellular phone
expenses, upon the presentation to the Employer of appropriate written
documentation and receipts.



6.
ATTENTION TO DUTIES

The Employee shall devote his whole working time and attention to the Employer
during the Term of this Agreement and will not engage in any other capacity or
activity which, in the sole opinion of the Employer acting reasonably, would
hinder or interfere with the performance of the duties of the Employee.


7.
CONFIDENTIALITY

The parties acknowledge that in carrying out his duties under this Agreement,
the Employee will have access to and become entrusted with confidential
information regarding the business plans and operations of the Employer,
computer systems and technology, unique methodology and other proprietary
information. The Employee acknowledges that the right to maintain such detailed
confidential information constitutes a proprietary right, which the Employer is
entitled to protect. Accordingly, the Employee shall not, during the Term of
this Agreement, or at any time thereafter, disclose any of such detailed
confidential information or trade secrets of the Employer to any person or
persons, firm, association or corporation, nor shall the Employee use the same
for any purpose, in either case, except on behalf of the Employer.
Notwithstanding the foregoing, the obligations of the Employee in this Section 7
shall not apply to confidential information (i) which at the date hereof or
thereafter becomes a matter of public knowledge without breach by the Employee
of this Agreement; or (ii) which is obtained by the Employee from a person,
firm, or entity (other than the Employer or an affiliate of the Employer) under
circumstances permitting its use or disclosure to others.
 

--------------------------------------------------------------------------------




8.
OWNERSHIP OF INVENTIONS

 
8.1
The Employee shall promptly communicate and disclose to the Employer all
inventions, improvements, modifications, discoveries, designs, formulae, methods
and processes made, discovered or conceived by the Employee either alone or
jointly with others, during the period of his employment with the Employer,
providing the same relate to or are capable of being used by the corporation or
any affiliate thereof in the normal course of their businesses.




 
8.2
The Employee acknowledges and declares that all inventions, improvements,
modifications, discoveries, designs, formulae, methods, processes, as are
described in section 8.1 hereof, and all patents and patent applications
relating thereto are the property of the Employer and hereby assigns to the
Employer all of the right, title and interest of the Employee in any such
inventions, improvements, modifications, discoveries, designs, formulae, methods
and processes, and in any patents or patent applications relating thereto. The
Employee shall, at the Employer’s expense, execute all instruments and documents
and do all such further acts and things as may be necessary or desirable, in the
Employer's opinion to carry out the provisions of this section.



9.
NON-COMPETITION

The Employee shall not, without prior written consent of the Employer for the
period of his employment hereunder or for a period of one (1) year following the
termination of this Agreement or any renewal hereof, for any reason be it for
cause or not, either alone or in conjunction with any individual, firm,
corporation, association or any entity, except for the Employer, whether as
principal, agent, shareholder, employee or in any other capacity whatsoever,
perform the duties of or provide the services as are described in section 2.2
hereof in a business which competes with the Employer, within any geographical
location where the Employer has carried on business or expended time and
personnel and financial resources. Furthermore, the Employee also agrees that
upon the termination of his employment he will not attempt to hire or encourage
to leave their employ, any of the Employer's other employees. Notwithstanding
the foregoing, the Employee shall not be precluded from competing with the
business of the Employer in the event his employment is terminated by the
Employee for good reason or by the Employer other than for cause, unless the
Employer provides the applicable compensation and benefits set out in section
10.1.3 hereof, in which case, the Employee shall be precluded from competing as
described in this section 9 until such time as such compensation and benefits
are terminated.
 

--------------------------------------------------------------------------------




10.
TERMINATION

10.1
The parties understand and agree that employment pursuant to this  

Agreement may be terminated during the Term in the following manner in the
specified circumstances:



 
10.1.1
by the Employee without good reason (as defined below), on the giving of not
less than one (1) month prior written notice to the Employer, which the Employer
may waive, in whole or in part;




 
10.1.2
by the Employee for good reason on the giving of not less than one (1) month
prior written notice to the Employer, if the Employer has not cured the event
giving rise to good reason by the end of such notice period. For purposes of
this Agreement good reason shall mean, absent the Employee’s prior written
consent: (i) the Employer’s failure to timely provide the Employee with the
salary, bonus and equity as set forth in section 4.1 hereof or to provide
benefits to the Employee in accordance with section 5.1 hereof; (ii) a material
breach by the Employer of this Agreement or any other agreement with the
Employee; (iii) a material diminution by the Employer in the Employee’s title,
responsibilities, authority or reporting structure; (iv) a requirement that the
Employee relocate his home to more than 35 miles away from his home in New York;
or (v) failure of the Employer to ensure that any successor or assign of the
Employer agrees in writing to be bound by the terms of this Agreement. If the
Employee terminates his employment for good reason, he shall be entitled to the
payments set forth in section 10.1.3 hereof, to be provided within thirty (30)
days after his termination;




 
10.1.3
by the Employer in its absolute discretion without cause upon not less than one
(1) month prior written notice to the Employee, on giving the Employee a payment
equal to (i) six (6) months salary at the rate in effect on the Employee’s
termination date; (ii) the value of six (6) months of benefits and entitlements
the Employee was enjoying as of his termination date (including but not limited
to the cost to Employee to pay for six (6) months of COBRA payments for health
and dental (if any) family insurance coverage); and (iii) all salary, benefits
and entitlements to which the Employee is entitled in accordance with any
relevant statute or law. The payment representing this aggregate amount shall be
paid within thirty (30) days from notice provided herein;

 

--------------------------------------------------------------------------------


 

 
10.1.4
by the Employer for cause. The parties agree that for the purposes of this
Agreement, “cause” shall mean the following, as reasonably determined by the
Employer in good faith, and that the Employee shall be terminated immediately
upon written notice for such cause:




 
10.1.4.1
any material breach of the provisions of this Agreement or of the established
policies of the Employer known to the Employee in the performance of his duty
under this Agreement;




 
10.1.4.2
any intentional or grossly negligent disclosure of any confidential information
as described in section 7 hereof, by the Employee;




 
10.1.4.3
in carrying out his duties hereunder, the Employee; (i) has been grossly
negligent, or (ii) has committed willful gross misconduct;




 
10.1.4.4
personal conduct on the Employee’s part which is of such a serious and
substantial nature that, as reasonably determined in good faith in the sole
discretion of the Employer, it would materially injure the reputation of the
Employer if the Employee is retained as an Employee; or




 
10.1.4.5
any and all omissions, commissions or other conduct, which would constitute
cause under applicable law, in addition to the specified causes.




--------------------------------------------------------------------------------


 

 
10.2
The Parties understand and agree that the giving of notice or the payment of
termination pay, and severance pay, as required by the Employer to the Employee
on termination shall not prevent the Employer from alleging cause for the
termination.




 
10.3
The Employee authorizes the Employer to deduct from any payment, any amounts
properly owed to the Employer by the Employee by reason of advances, loans or in
recommence for damages to or loss of the Employer's property and equipment, save
only that this provision shall be applied so as not to conflict with any
applicable law or legislation.



11.
RESULTS OF TERMINATION

 
11.1
If this Agreement is terminated for cause, as described in section 10.1.4
hereof, the Employee shall be entitled to receive his remuneration to the date
of such termination for cause, including any and all vacation pay and bonuses
earned to date.




 
11.2
If this Agreement is terminated upon written notice as described in paragraphs
10.1.1, 10.1.2, and 10.1.3 hereof, the Employer shall pay to the Employee to the
end of the notice period his salary and at the end of the date terminating the
notice provision, the Employer shall pay to the Employee vacation pay equivalent
and any other monies due under applicable United States federal or state law, as
well as any and all amounts to which he may be entitled pursuant to sections
10.1.2 or 10.1.3.



12.
MEDIATION/ARBITRATION

 
12.1
Should any dispute or disagreement of any kind arise at any time; (i) regarding
the rights and liabilities of the Parties hereof or with respect to the
interpretation, validity, construction, meaning, performance, effect or
application of this Agreement, as amended from time to time; or (ii) between the
Employer and the Employee, the Parties agree that good faith negotiations shall
take place between the Employer and the Employee. If such good faith
negotiations have not resolved the dispute or disagreement within a reasonable
period of time, either Party may request mediation between the Parties, or
either Party may refer the dispute or disagreement directly to arbitration
without going to mediation.

 

--------------------------------------------------------------------------------


 

 
12.2
The mediator shall be agreed upon by the both Parties. In the event that the
Parties are unable to agree upon the mediator, the dispute or disagreement shall
be referred to arbitration in accordance with this section.




 
12.3
All discussions before the mediator shall be non-binding, confidential and
without prejudice to the position of either Party. The Parties agree that if the
mediation process does not result in a satisfactory solution of the dispute or
disagreement after the lesser of either; (a) ten (10) hours of mediation, or (b)
thirty (30) days from the commencement of the mediation, then either Party may
refer the dispute or disagreement to arbitration pursuant to the provisions of
the American Arbitration Association's National Rules for the Resolution of
Employment Disputes in effect at the time of the arbitration demand, in
accordance with the following:




 
12.3.1
the reference to arbitration shall be to one (1) arbitrator.




 
12.3.2
any such arbitration shall be held in the city of Ottawa. The arbitration shall
be completely private. The arbitrator shall fix the appropriate procedures which
may include, an oral hearing(s) and any other procedures the arbitrator deems
appropriate. The issue or issues to be decided by the arbitrator shall be
defined in an arbitration agreement filed on consent by the aggrieved party. In
the event the Parties to the arbitration shall be unable to agree upon the issue
or issues to be decided by the arbitrator in any arbitration pursuant to this
paragraph, the arbitrator shall have jurisdiction to determine the issue or
issues to be so decided. The Parties shall do all such acts and things as are
necessary to enable the arbitrator to make a proper finding respecting the
matters in issue. The arbitrator may order interest on any award and the
arbitrator may award costs, including attorneys’ fees, to either Party, provided
that such award is permitted by the applicable law governing the underlying
claim. In the absence of any award of costs, each of the Parties shall bear
their own costs, including attorneys’ fees, of any arbitration pursuant to this
paragraph and one-half of the cost of the arbitrator. The arbitrator shall be
strictly bound by applicable legal principles and the general nature of this
Agreement in rendering his/her/its decision.




--------------------------------------------------------------------------------


 

 
12.3.3
The Parties agree that good faith negotiations, mediation and arbitration shall
all be without recourse to the Courts. The award of the arbitrator shall be
final and binding, except that either Party may appeal an arbitration award to
the Courts on a question of law. Judgment upon the award rendered by the
arbitrator may be entered in any Court having jurisdiction.



13.
RIGHT TO INJUNCTIVE RELIEF

As a violation by the Employee of the provisions of paragraphs 7 and 9 hereof
could cause irreparable injury to the Employer and there is no adequate remedy
at law for such violation, the Employer shall have the right, in addition to any
other remedies available to it at law or in equity, to enjoin the Employee in a
court of equity from violating such provisions. The provisions of paragraphs 7
and 9 hereof shall survive the termination of this Agreement.


14.
ASSIGNMENT OF RIGHTS

The rights and obligations which accrue to the Employer under this Agreement
shall automatically inure to the benefit of and be binding on its successors and
assigns, whether by operation of law or otherwise. The rights of the Employee
under this Agreement are not assignable or transferable in any manner, except
that any accrued salary or bonus, vested options or other benefits shall be
provided to the Employee’s heirs, beneficiaries or estate, or trustee under any
trust set up by and for Employee.


15. CHANGE OF CONTROL

15.1
The Employer agrees that should there be a change in control of the Employer
during the Employee’s employment with the Employer, all stock options, RSU’s and
restricted stock held by the Employee shall become immediately vested and
exercisable in full. The Employer further agrees that should there be a change
in control of the Employer and the Employee’s employment is terminated for any
reason save and except for cause, the Employee shall receive, any payments or
benefits to which he is entitled pursuant to section 10.1.3 hereof. For the
purposes of this section, “change in control” shall be defined as such term is
defined the Employer’s 2002 Amended and Restated Stock Option Plan.

 

15.2
If there is a change of control with 6FigureJobs and/or Allen and Associates,
Purello would be entitled to 5% of the proceeds that the Company makes and in
return Purello would return all his stock options or Purello may retain his
stock options and forfeit the 5% of proceeds.


 

--------------------------------------------------------------------------------


 

16.
INDEMNIFICATION

The Employer agrees to fully indemnify and defend the Employee against all
claims, liabilities, losses, costs, attorneys’ fees, settlements and damages
(collectively, “Liabilities”) relating to or arising from any Action (as defined
below) should the company by which the Employee was last employed before the
date hereof threatens or take any legal action against the Employee in relation
to section 7 of the Employee’s prior employment agreement with such company
and/or the Employee’s employment with the Employer (any such threatened or
actual actions are collectively referred to as the “Action”). Notwithstanding
the foregoing, the Employer may determine in its sole discretion not to continue
with such a defence if it believes there is no reasonable likelihood of
succeeding with such a defence. In the event the Employee’s employment with the
Employer ceases as a result or consequence of any Action, such termination shall
be without cause and the Employee will be entitled to the payments and benefits
set forth in Section 10.1.3 hereof, and the Employer will nonetheless indemnify
the Employee for all Liabilities relating to or arising from any Action.



17.
CURRENCY

All dollar amounts referred to in this Agreement are in United States funds.


18.
AMENDMENT OF AGREEMENT

This Agreement may be altered or amended at any time by the mutual consent in
writing of the parties hereto.


19.
TIME OF ESSENCE

Time shall be of the essence hereof.


20.
GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario.


21.
HEADINGS

The headings appearing throughout this Agreement are inserted for convenience
only and form no part of the Agreement.


22.
SEVERABILITY

The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision hereof and any such
invalid or unenforceable provision will be deemed to be severable.


23.
ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between the parties and
supersedes all prior and contemporaneous agreements, understandings and
discussions, whether oral or written, and there are no other warranties,
agreements or representations between the parties except as expressly set forth
herein.



--------------------------------------------------------------------------------


 
24.
AGREEMENT BINDING

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective personal representatives, executors, administrators,
successors and assigns.


25.
INDEPENDENT LEGAL ADVICE

The Employee acknowledges that he has read and understands the Agreement and
acknowledges that he has had the opportunity to obtain independent legal advice
regarding the terms of the Agreement and their legal consequences.



26.
SURVIVAL 

In the event this Agreement terminates for any reason, sections 7, 9, 10.1.2,
10.1.3, 11, 15 and 17 hereof shall survive to the extent necessary to give full
effect to their terms.


IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first set forth above.


SIGNED, SEALED & DELIVERED





     
Witness
 
Steve Purello







 



WORKSTREAM INC.        
Per:
   
Deepak Gupta
Title:
Chief Executive Officer








--------------------------------------------------------------------------------

